DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2020 has been entered. Claims 1, 4, 6-10, 12-13, and 15-19 are pending. Claims 1, 9, and 17 are currently amended.
 
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, 6-10, 12-13, and 15-19 have been considered and the claim amendments have overcome the previous prior art combination but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6-10, 12-13, 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high yield" in claims 1, 9, and 17 is a relative term which renders the claim indefinite.  The term "high yield" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For purposes of examination, “high yield” is interpreted to mean a pulp produced by the claimed steps. Claims 6-8, 10, 12-13, and 15-19 are rejected as depending off of a previously rejected claim.

Claim Objections
	Claim 15 is objected to as being dependent on a cancelled claim. For purposes of examination the Examiner assumes that claim 15 was intended to be dependent off of claim 9 (as claim 9 now includes the details of cancelled claim 14).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 4, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Medoff (US 2011/0111456) hereinafter MED in view of Verrett (US 2012/0160438) hereinafter VER, Ragauskas et al (US 2003/0019596) hereinafter RAGA, and Nonni et al (US 2014/0371442) NON.
As for claim 1 MED teaches a method to produce a pulp based product by processing a bio based feed stock which can be a pulp, this pulp can be softwood or hardwood, also inclusive of kraft treated papers. Hereinafter the feedstock in MED will be referred to as pulp [0038; 0043-44; 0086].
This involves the steps of providing a hardwood or softwood pulp (receiving a supply of feedstock to generate a slurry) [Fig. 22 #5010, 5020, 5030 and 5040; 0388-390]. 
The pulp is treated with a composition [Fig. 22 #5170] which includes a magnesium salt (magnesium compounds) [0392] and further to perform the extraction it is understood that an alcohol would also be added in the feedstock mixing step (as the extraction is performed on the aqueous feedstock slurry, not any mixing in of a given solvent) [0393] and generally teaches sodium lauryl sulfate as an acceptable addition (which the Examiner notes is used as a dispersing agent but as an alcohol it is understood as a possible acceptable addition) [0300]. 
The composition is used in treating before an oxidation step which is understood to be substantially an oxygen delignification as lignin is separated from the cellulose [Fig. 22 #5060 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used sodium lauryl sulfate as the alcohol of the feedstock mixing step as this would have amounted to a simple substitution of alcohols and/or an obvious solution (an alcohol to use) that is chosen from a finite number of identified predictable solutions (alcohols used in MED) with a reasonable expectation of success (as the only requirement for the extraction solvent being an alcohol is that it is an alcohol, see above). A simple substitution of one known element for another to obtain predictable results is prima facie obvious [see e.g. MPEP 2143(I)(B)]. An “obvious to try” solution is prima facie obvious [see e.g. MPEP 2143(I)(E)].
MED does not teach the exact kappa number of the provided pulp, nor that it is necessarily kraft treated softwood or hardwood (as the papers produced by a kraft process do not explicitly state that they are produced from softwood or hardwood). Additionally MED does not teach the addition of an amine phosphonate (which is presumed organic as it is composed of organic substituents).
VER teaches a method of inhibiting scale formation caused by magnesium salts in paper related processes, especially alkaline systems [0001]. VER performs this inhibition of scale formation by including an aminoalkylene phosphonic/phosphonate acid/salt (i.e. an organic amine phosphonate, hereinafter referred to as APS) [0021]. One of the preferred APS is amino tris(methylene phosphonic acid) i.e. ATMP, and/or diethylenetriamine penta(methylene 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the scale inhibitor of VER to composition which includes magnesium salts in order to prevent undesirable premature shutdowns. 
While VER further teaches that its inclusion is especially helpful for kraft based processes (as the kraft process tends to leech ions which can react with carbonate) [0010] MED/VER does not teach that the pulp treated is necessarily a kraft pulp with the requisite kappa numbers. 
RAGA teaches a kraft pulp that is processed in a downsteam oxidation [0006] in which the pulp is a kraft pulp with an initial kappa number between 5 and 40 for softwood pulps (which overlaps the claimed value of at least 20 for softwood) [0027; 0029]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used a softwood pulp with the claimed kappa numbers as RAGA teaches that it is known in the art for softwood pulps to have a kappa number of at least 20 prior to oxidation [RAGA: 0031]. 
While the Examiner understands the oxygen delignification to include two steps, should the Applicant argue otherwise:
NON teaches a two stage oxygen delignification process for kraft softwood pulps [0020; 0120] the benefits of NON are that it produces superior pulp (fiber) products that are also cost effective.

As for claim 4, MED/VER/RAGA/NON teach claim 1 and MED further teaches that the magnesium added is generally a magnesium compound in particular magnesium hydroxide which is a magnesium divalent cation (as a magnesium salt) [0392].
As for claim 6, MED/VER/RAGA/NON teach claim 1 and NON further teaches that the temperature of the first stage (first reactor) of the delignification process is from about 80-100 degrees Celsius (at 98 degrees Celsius which falls within the claimed range) and that of the second (second reactor) is from about 90-120 degrees Celsius (98 degrees Celsius which falls within the claimed range. It is understood that the same temperature is used for both reactors) [0120]. The pressures are from 80-120 psi (758 kPa which is 109.9 psi which falls within the claimed range) and 25-90 psi (372 kPa which is 54 psi which falls within the claimed range) respectively [0120]. 
As for claim 7, MED/VAR/RAGA/NON teach claim 1 and RAGA further teaches that it is known in the art for a pulp before oxidation to have a consistency of at least about 9% solids (from preferably about 10% to about 15% which falls within the claimed range) [0030] and an alkalinity (amount of alkaline agent) in a range of from about 2% to about 5% (2% to about 4% which falls within the claimed range) which can be NaOH and is based on oven dry pulp [0032; 0039].

As for claim 8, MED/VAR/RAGA/NON teach claim 1 and VAR further teaches that the amine phosphonate is determined according to the amount that reduces scale formation [0026]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have arrived to the claimed dosage ranges as this would have been a routine optimization of scale reduction against amine phosphonate based scale reducing composition. A routine optimization is prima facie obvious [see e.g. MPEP 2144.05(II)].

Claims 9, 12-13, 15-16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Medoff (US 2011/0111456) hereinafter MED in view of Verrett (US 2012/0160438) hereinafter VER, Ragauskas et al (US 2003/0019596) hereinafter RAGA, Nonni et al (US 2014/0371442) NON, and Stigsson (US 6,770,168) hereinafter SON (already of record).
As for claim 9, MED/VAR/RAGA/NON teach the production of an oxygen delignified Kraft pulp [see claim 1]. The initial kappa number is from 5 to 40 which overlaps the claimed number of at least 20 [see claim 1]. The kraft pulp is treated with an amine phosphonate such as ATMP or DTMP [see claim 1]. This composition is used before the 2 stage oxygen delignification process where the initial kappa number of the pulp is lowered [see claim 1].

SON teaches an oxygen delignification process which includes a pretreatment [Fig. 1; col. 24 lines 6-21]. The pretreatment can include anionic polyacrylates [col. 18 lines 18-25] as a surface active agent. These surface active agents [col. 17 lines 65-68 - col. 18 lines 1-7] are added to the pulp before the oxygen delignification in order to reduce the resin content of the cellulosic material which increases the lignin defragmentation and improves the pulping uniformity [col. 18 lines 8-18].
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the surface active agent of SON to the composition of MED/VAR/RAGA/NON in order to increase the lignin defragmentation and to improve the pulping uniformity. As this process is also compatible with amine phosphonates (such as DTMPA [col. 8 lines 63-66]) and the oxygen delignification process, one of ordinary skill in the art would have expected success in the combination.
	As for claims 12-13, MED/VAR/RAGA/NON/SON teach claim 9 and further that a magnesium salt is added, the magnesium salt can be a divalent magnesium cation [see claims 1 and 4].
	As for claims 15-16, MED/VAR/RAGA/NON/SON teach claim 9 and the temperature ranges that are similarly required by claim 6. SON further teaches it is known that the partial pressure of oxygen in an oxygen delignification stage should be kept in the range of 0.1 to 2.5 MPa (equivalent to 14.5 psi to 362.6 psi which encompasses the claimed ranges of 80-120 psi, 25-90 psi, 90-110 psi, and 50 to about 90psi) [col. 12 lines 25-32]. This pressure range of oxygen 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used the pressured ranges taught by SON as the pressure ranges for the two oxygen delignification stages of MED/VAR/RAGA/NON/SON in order to perform delignification. The use of this pressure range would have amounted to a combination of prior art element (a gaseous oxygen delignification stage with an appropriate pressure application) to yield the predictable result of delignification at this step [see e.g. MPEP 2143(A)].
	As for claim 17, MED/VAR/RAGA/NON/SON teach the production of a 2-stage oxygen delignified kraft pulp, where a pulp with an initial kappa number at least 20 is provided, the pulp is treated with a composition that has an organic amine phosphonate [see claim 1] with the concentration optimized in a routine manner [see claim 8]. The magnesium salt can be in a concentration from 0 kg/MT to about 3.2 kg/MT of the total composition (0.1% to 0.4% which falls within the claimed range) [MED: 0392]. An anionic polyacrylate is added in an amount of 0.043% to 0.143% (0.01% to 0.5%) [SON: col. 18 lines 48-49, refer to the math below]
(1 MT = 1000 kg therefore 0.43 / 1000 * 100% = 0.043% and 1.43 / 1000 * 100% = 0.143%)
The amine phosphonate is DTMP or ATMP [see claim 1]. There is an anionic linear alcohol which can be SLS [see claim 1]. The pulp is treated before the 2-stage oxygen delignification process and the initial kappa number of the pulp is lowered [see claim 1].
	As for claim 19, MED/VAR/RAGA/NON/SON teach claim 17 and that the pulp has a kappa number of at least about 23 [see claim 1].
Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Medoff (US 2011/0111456) hereinafter MED in view of Verrett (US 2012/0160438) hereinafter VER, Ragauskas et al (US 2003/0019596) hereinafter RAGA, Nonni et al (US 2014/0371442) NON, and Stigsson (US 6,770,168) hereinafter SON (already of record) as combined in claims 9 and 17 and further in view of Yamaguchi et al (US 5,859,286) hereinafter YAMA.
	As for claims 10 and 18, MED/VER/RAGA/NON/SON teach claims 9 and 17 and SON further teaches that the poly acrylic acid can be an ionic salt coupled with the poly acrylic acid (‘ionic salts thereof’) [col. 18 lines 18-23]. 
	The combination does not teach the poly acrylic acid salt being a poly-alpha-hydroxyacrylate salt.
	YAMA teaches a poly-alpha-hydroxyacrylate (a polymer composed of alpha-hydroxyacrylate units) [col. 3 lines. 65-col. 4 lines 1-8]. This polymer can be used in pulps and can generally be used as an anti-scale agent, a bleaching agent, and aids in dispersion while also being biodegradable (i.e. environmentally friendly) [col. 3 lines 1-14].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the replaced the poly acrylic acid salt of MED/VER/RAGA/NON/SON with the one of YAMA in order to aid in the bleaching and anti-scale effects caused by the other constituents present in the combination. As the anti-scale elements are also added before the two stage oxygen delignification [see claim 1], one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to add the polymer before the two stage oxygen delignification. 
   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.V./Examiner, Art Unit 1748                         
/Eric Hug/Primary Examiner, Art Unit 1748